          Case 1:20-cr-00615-LGS Document 28 Filed 08/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                                   ORDER
                v.
                                                              20 Cr. 615 (LGS)
 JAHLIL TAYLOR,

                        Defendant.



        WHEREAS, on July 21, 2021, with the defendant’s consent, his guilty plea allocution was

made before a United States Magistrate Judge;

        WHEREAS, a transcript of the allocution was made and thereafter was transmitted to the

District Court; and

        WHEREAS, upon review of that transcript, this Court has determined that the defendant

entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty

plea;

        IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted. As previously

ordered, sentencing is scheduled for November 16, 2021 at 11:00 a.m.


Dated: August 2, 2021
New York, New York
